Case: 11-60642     Document: 00511854519         Page: 1     Date Filed: 05/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2012
                                     No. 11-60642
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

JOHN STEPHENS, JR.,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:04-CR-20-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        John Stephens, Jr., convicted following a guilty plea of conspiracy to
possess with intent to distribute cocaine base, appeals from the sentence
imposed following the revocation of his supervised release. He challenges the
supervised release term of 53 months and 29 days, arguing that the supervised
release term was greater than necessary for purposes of 18 U.S.C. § 3553(a) and
that the district court failed to articulate why the term would satisfy the goals
of § 3553(a). Stephens argues that the “unusually long” supervised release term

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60642    Document: 00511854519       Page: 2   Date Filed: 05/14/2012

                                   No. 11-60642

was unreasonable because he had lost his job, there was death in his family, and
his home was partially burned in a fire.
      Revocation sentences generally are reviewed under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir.), cert. denied, 132 S. Ct. 496 (2011). Because Stephens did not argue in the
district court that the supervised release term was greater than necessary for
purposes of § 3553(a) and that the district court failed to justify the length of the
term in reference to § 3553(a), review is for plain error. See United States v.
Jackson, 559 F.3d 368, 372 (5th Cir. 2009); United States v. Whitelaw, 580 F.3d
256, 259-60 (5th Cir. 2009). Under the plain error standard, Stephens must
show a clear or obvious error that affected his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). This court has discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of the proceedings. See id.
      At the revocation hearing, the district court considered testimony
regarding Stephens’s job loss, the death in the family, and the fire, but it
determined that the near 54-month term of supervised release was appropriate.
Although the district court did not expressly cite § 3553(a) in imposing the
revocation sentence, the court considered at length the nature and circumstances
of Stephens’s supervised release violations and his history and characteristics.
See § 3553(a)(1); Whitelaw, 580 F.3d at 262-65; United States v. Gonzalez, 250
F.3d 923, 930 (5th Cir. 2001). Stephens has not shown that the district court
plainly erred in imposing the supervised release term. See Jackson, 559 F.3d at
372; Whitelaw, 580 F.3d at 259-60.
      AFFIRMED.




                                         2